Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fail to teach or suggest a method of operating a memory device comprising the step of programming a first page data, reading previous page data, and  calculating a first fail bit number by comparing first bits of the previous page data read based on the first sensing value to second bits of the previous page data read based on the second sensing value; and programming the previous page data read from the second memory cells and second page data among the multi-page data to the second memory cells based on the first fail bit number (claim 1 and 14), An operating method of a nonvolatile memory device for programming multi-page data, the operating method comprising: receiving the multi-page data from a memory controller; programming at least one page data among the multi-page data to first memory cells connected to a word line adjacent to a selected word line: reading at least one previous page data previously stored in second memory cells connected to the selected word line based on a first read voltage and a second read voltage after programming the at least one page data; programming the at least one previous page data read from the second memory cells and remaining page data among the multi-page data to the second memory cells, when a number of 6 failing cells having a threshold voltage between the first read voltage and the second read voltage among the second memory cells is less than a reference value; and transmitting state information indicating a program fail with respect to the multi-page data to the memory controller, when the number of failing cells is greater than or equal to the reference value (claim 24);
The cited reference of Lim et al disclose a device having a fail bit counter (160, figure 1) for calculating fail bits of a page buffer (para 0141).
The cite reference of Yun et al disclose a method of programming multi page data having a fuse box to replace a fail bit line.
The cited reference of Koh disclose a device having an error correction circuit (6223, figure 10) for correcting a fail bit.
The cited reference of Lin et al disclose a method of programming a multi- page data and reading a physical programming unit by using first and second read voltages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. dinh
7/2/22
/SON T DINH/Primary Examiner, Art Unit 2824